Kirkpatrick O. J.
In this case, the jury, after they ]ja(j retired, to consider of their verdict, left the room, forcibly, and against the will of the constable; one of them actually absconded, and returned home to his own house; and two others were found in the public road, *955and could not be gotten to return, till they were actually seized, and taken back by the constable.
Now, though it be admitted, that small irregularities in the jury, such as eating and drinking, unless it be by the procurement, or at the expense, of the prevailing party, is not sufficient to set aside a verdict; .yet, conduct like this, is too gross to be tolerated. It is such a deviation from duty, decency, and order, as to impeach the motives, as well as the verdict, of any jury ; and, therefore,
Let the judgment be reversed.